100 N.Y.2d 553 (2003)
WILLIAM SCHRADER, Appellant,
v.
SUNNYSIDE CORPORATION, Respondent.
Court of Appeals of the State of New York.
Submitted April 28, 2003.
Decided June 10, 2003.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed that part of Supreme Court's order that denied appellant's motions for leave to amend the complaint and supplement the bill of particulars and to strike the answer, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.